Title: To Thomas Jefferson from Albert Gallatin, 3 July 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            3 July 1806
                        
                        I will attend to the enquiry in the case of R. Cross; &, if Gen. Dearborne cannot recommend any body, will
                            request Mr Crowninshield to appoint some person to make it—I will with pleasure dine with you to day—
                  With respectful
                            attachment Your obedt. Servt.
                        
                        
                            Albert Gallatin
                            
                        
                    